Interim Decision #2524

MATTER

OF RANOL

In Exclusion Proceedings •
A-34670198
Decided by Board April 26, 1976
(1) Applicant was admitted to the United States for permanent residence on April 22,
1975, as the unmarried daughter of a United States citizen because applicant and her
father had falsely stated to the consular officer that applicant was not married. Following her admission for permanent residence, applicant departed the United States for
Mexico on three separate occasions, and on May 3, 1975, she was detained for exclusion
proceedings when attempting to reenter this coimtry from Mexico.
(2) The rationale expressed by the Supreme Court in Rosenberg v. Fleuti, 374 U.S. 449,
respecting the effect of a brief departure from the United States on resident alien status ,
applies in the case of a resident alien whose original entry was unlawful.
(3) In this case, there exists a record of lawful admission for perinanent residence. The
applicant did not make an "entry" within the meaning of section 101(a)(13) of the
Immigration and Nationality Act when site attempted reentry into this enun try on May
8, 1975. Therefore, the proper forum in which to adjudicate the lawfulness of applicant's
original admission is in a deportation proceeding with the applicant entitled to the
attendant safeguards thereof.
(4) Board withdraws from its contrary opinion expressed in Matter of MaldonadoSandoval, 14 L & N. Dec. 475, to the extent the views expressed therein are inconsistent with this opinion.
EXCLUDABLE:

Act of 1952—Sections 212(0(14),

212(a)(19), and 212(a)(20), I. & N. Act
(8 U.S.C. 1182(a)(14), 8 U.S.C. 1182(a)(19), 8 U.S.C.
1182(a)(20)] alien excludable by reason of not having
required labor certification; by reason of having obtained immigrant visa by fraud or Avg lfnl misrepresentation of material fact; and by reason not being in possession of a valid unexpired inunigrant visa or other valid
entry document.
ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:

B. J. Rumaker, Esquire
Trial Attorney

Luis A. Velarde, Jr.
Director, U.S. Catholic Conference
700 S. Santa Fe
El Paso, Texas 79901

The applicant appeals from the July 9, 1976 decision of the immigrajudge finding her excludable under sections 212(a)(14), 212(a)(19)

tion

789

Interim Decision #2524
and 212(a)(20) of the Immigration and Nationality Act. The appeal will
be sustained and the record will be remanded.
The applicant, who was born on June 29, 1954, is a native and citizen
of Mexico. She was admitted to the United States as a permanent
resident on April 22, 1975. Pursuant to section 212(a)(14) of the Act,
respondent was granted an exemption from the requirement of a labor

certification as the unmarried minor daughter of a United States citizen.
After her entry on April 22, 1975, the applicant departed from the
United States to Mexico and then sought to reenter the United States
on May 3, 1975. Following an inspection by an immigration officer, she
was detained for a hearing in exclusion proceedings and was served with
an official notice (Forin 11122). The notice informed her that she appeared to come within the exclusion provisions of 212(a)(19) of the Act as
an immigrart who obtained her visa by fraud.
The record reveals that the applicant was married to Gustavo
Pichardo-Rodriguez in Mexico on August 28, 1972; that she was married
to him at the time she entered the United States on April 22, 1975; and
that at the time of the application for an immigrant visa, she and her
father (petitfuner) falsely stated to the American Vice Consul in Mexico
that the applicant was not married. The applicant admitted to the
aforementioned facts at her hearing.
At the hearing, the applicant testified that upon her admission to the
United States on April 22, 1975, she went to live with an aunt in El

Paso, Texas for approximately seven days; that during that seven-day
period, she entered Mexico on two separate occasions to visit her
mother's home in Juarez. The applicant stated that after. the seven-day
period in this United States she again went to her mother's home in
Juarez, Mexico in order to obtain her clothes and remained there until
she attempted to reenter the United States on May 3, 1975.
The record contains a copy of a divorce decree issued by a court in the

state of Chihuahua, Mexico on June 24, 1975 which purportedly terminated the marriage of the applicant and Gustavo Pichardo-Rodriguez.
On appeal, the applicant's accredited representative contends that a

deportation hearing was appropriate in this ease, and that the immigration judge erred by conducting a hearing in exclusion proceedings. The
applicant relies on the doctrine enunciated in Rosenberg v. Fleuti, 374
U.S. 449 (1933). In that case the Supreme Court held that an innocent,
casual and brief excursion by a resident alien outside the country's
borders may not have been "intended" as a departure disruptive of his
resident alien status and that he, therefore, may not have subjected
himself to the consequences of an "entry" into the United States on his
return.
The issue before us is whether the Fleuti rationale expressed above

should be applied in the case of a resident alien whose original entry was
790

Interim Decision #2524
unlawful. If we conclude that the applicant's attempted return to the
United States on May 3, 1975 did not constitute an "entry", then she is
entitled to deportation proceedings rather than exdusion proceedings.
In Matter of Maldonado-Sandoval, 14 I. ez N. Dec. 475 (BIA 1973;
amended 1974), the facts related to an applicant who was admitted for
permanent resident, in possession of a special immigrant visa obtained
by concealing "from an American Consul his existing marriage to a
Mexican national and by fraudulently representing himself to be the
spouse of a United States citizen. The applicant went abroad for a brief
period and was then detained for a hearing in exclusion proceedings
when he attempted to reenter the United States. In that case we
concluded that the legality of the alien's original admission for permanent residence can be questioned in exclusion proceedings in connection
with his application for readmission, notwithstanding the Fieuti-type
nature of his departure, and notwithstanding the absence of an indication that prior to his departure the lawfulness of his original admission
for permanent residence had been challenged. We further concluded in
Matter of Maldonado-Sandoval, supra, that since the applicant was not
a lawful permanent resident, his return to the United States following a
brief absence in Mexico is not within the ambit, of Rosenberg v. Ftouti,
supra, and constitutes an "entry within the meaning of section
101(a)(13).' of the Act upon which to predicate a ground for exclusion.
On appeal to the United States Court of Appeals fOr the Ninth Circuit
in Maldonado-Sandoval v. INS, 518 F.2d 278 (CA. 9, 1975), the court
held that:
When evidence appears during an exclusion proceeding, that the alien has been therefore granted residence status and is seeking to return to the United States after a brief
visit outside the United States, the exclusion proceeding shall be terminated. If there is
also evidence that the alien may have fraudulently secured his residence status, the INS
can thereupon institute deportation proceedings against him.

In so holding the court was of the opinion that to deprive the petitioner
of the benefit of deportation proceedings in the determination of his case

Section 101(9)(13) of the Immigration and Nationality Act provides that:
The term "entry" means any coming of an alien into the United States from a foreign
port or place or from an outlying possession, whether voluntarily or otherwise, except
that an alien having a lawful permanent residence in the United States shall not be
regarded as making an entry into the United States for the purposes of the immigration

laws if the alien proves to the satisfaction of the Attorney General that his departure to
a foreign port or place or to an outlying possession was not intended or reasonably to be
expected by him or his presence in a foreign port or place or in an outlying possession
was not voluntary; Provided, That no person whose departure from the United States
was occasioned by deportation proceedings, extradiction, or other legal process shall be
held to be entitled to such exception.

791

Interim DeEsion #2524
merely because of his brief visit across the border would do violence to
both the letter and spirit of Rosenberg v. Plead, supra. 2
In view of the ruling of the Court of Appeals for the Ninth Circuit in
Maldonado-Sandoval, we withdraw from the contrary position ex-.
pressed by this Board in Matter of Maldonado-Sandoval, supra. In this
case there exists a record of lawful admission for permanent residence.

Further, we fine that the applicant, did not make an "entry" within the
meaning of section 101(a)(13) of the Act. Therefore, it follows that a
deportation proceeding is the proper forum in which to adjudicate the
issue of the lawfulness of the applicant's original admission. We conclude that the applicant is entitled to the procedural safeguards inherent
in a deportation- proceeding. Accordingly, we shall sustain the appeal
and remand the record to the immigration judge for further proceedings
consistent with the above opinion.
ORDER: The appeal is sustained and the record is remanded to the
immigration judge for further proceedings consistent with the foregoing
opinion.
Louis P. Maniatis, Member, dissents without opinion.

Warren R. Torrington, Member, Dissenting:

I respectfully, dissent.
The decision of the Court of Appeals in Maldonado-Saw doval v INS,
518 F.2d 278 (C.A. 9, 1975), is, of course, binding upon us with regard to
cases arising within the Ninth Circuit. It is not binding upon us in other
jurisdictions. In my view, the wiser course would be to await the views
of at least one other court of appeals before applying the Ninth Circuit's
holding nationwide..
In Maldonado-Sandoval v. INS, supra, a two-or-three-day absence
from the United States was involved. Here, the applicant appears to

have stayed cut of the United States considerably longer. When she left
she knew very well that she had not been eligible for admission to the
United States. Her departure to Mexico can therefore not be considered
an "innocent" one. Thus, it appears to me that she did not make a
F/euti-type departure when she left for Mexico. Moreover, she obviously departed with the intent to violate our immigration laws by
seeking another unlawful admission to the United States. The record,
including her actual application for admission, on May 3, 1975, clearly
showed that intent. Inasmuch as the applicant left for the purpose of
accomplishing an objective contrary to the policy of immigration laws,
her departure was also meaningfully interruptive of any permanent
residence she might have acquired.
2 Pursuant to .the court's order, this Board's order in Matter of Maldonado-Sandoval,
supra, Was vacated, and the case was remanded to us for further proceedings consistent
with views expressed by the court.

792

Interim Decision #2524
In Rosenberg v. Fleuti, 374 U.S. 449 (1963), at page 461, the Supreme
Court stated, ". . . we do not think Congress intended to exclude aliens
long resident in this country after lawful entry who have merely stepped
across an international border and returned in 'about a couple hours.' "
This applicant was not a "long resident in this country," had not made a
lawful entry," and had not "merely stepped across an international
.border and returned 'in about a couple hours.' " On the contrary, she
had, at best, been in this country only for a few hours or days, had not
made a lawful entry, and had obviously been absent from this country
for a considerable time. Thus, there was no Fleuti-type departure, and
the Ninth Circuit's decision in Maldonado-Sandoval v. INS, supra,
cannot govern this case.
The appeal should be dismissed.

793

